DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
As directed by the amendment, claims 1, 7-9, 15 have been amended and claims 2, 5, 11, 16-29 have been cancelled. As such, claims 1, 3-4, 6-10, 12-15 remain under consideration in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-4, 6-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prybyla et al. (US 2009/0182383), hereinafter “Prybyla”, in view of Peterson et al. (US 2018/0263669), hereinafter “Peterson”.
Regarding claim 1, Prybyla et al. discloses a compression device (106, FIGS. 2-5) comprising: a peripheral portion (404) having an upper surface, a lower surface, and a central opening (at 406); and a plurality of inwardly projecting resilient teeth (402), each of the teeth having a tip portion (408, 410) extending proximally beyond the upper surface of the peripheral portion (FIG. 4), and wherein the teeth are sufficiently spaced apart such that each tooth may be deformed to an extent such that the tip portions of the teeth no longer extend proximally beyond the upper surface of the peripheral portion (FIG. 5); and wherein each resilient tooth is configured to exert a biasing force in an axial direction when deformed in an opposing axial direction (¶50-51).
However, Prybyla is silent regarding wherein the compression device comprises a material that is superelastic at human body temperatures. Peterson discloses a compression device (FIGS. 179-191) comprising: a peripheral portion (outer ring, FIG. 187) having an upper surface (surface shown), a lower surface (opposite surface shown), and a central opening (FIG. 187); and an inwardly projecting resilient tooth (FIG. 187); wherein the compression device comprises a material that is superelastic at human body temperatures (¶495-496). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine a superelastic material with the device of Prybyla, since Prybyla states “The one or more materials used for anchor retaining member 106 preferably have an elastic property” (¶45). While Prybyla does not specify the exact material, superelastic materials are well known in the surgical art as biocompatible materials and it has been held to be within the general 
Regarding claim 3, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496).
Regarding claim 4, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches wherein the material is also superelastic at 25°C (¶495-496).
Regarding claim 6, Prybyla in view of Peterson teach the compression device of claim 1, and Prybyla further teaches wherein the peripheral portion comprises a generally annular ring portion (FIG. 4).
Regarding claim 7, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496), and Prybyla further teaches wherein the peripheral portion comprises a generally annular ring portion (FIG. 4).
Regarding claim 8, Prybyla in view of Peterson teach the compression device of claim 1, and Peterson further teaches a kit (FIGS. 179-191) comprising, a countersink tool (used to create 18008, ¶649).
Regarding claim 9, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches: a fastener (17900) having a shaft portion (17904) and a head portion (17907); wherein the central opening of the compression device is sized to receive the shaft portion of the fastener therethrough and such that the head portion may impinge on the teeth when the shaft portion is received in the central opening (FIG. 179); and wherein the resilient teeth of the compression device are configured to be deformed in an axial direction upon advancement of the fastener and impingement of the head portion against said teeth (¶648).

Regarding claim 12, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the fastener comprises a lag - type bone screw (FIG. 179).
Regarding claim 13, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496).
Regarding claim 14, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the superelastic material is also superelastic at 25°C (¶495-496).
Regarding claim 15, Prybyla in view of Peterson teach the kit of claim 8, and Peterson further teaches wherein the superelastic material is a nitinol material (¶495-496), and Prybyla further teaches wherein the peripheral portion comprises a generally annular ring portion (FIG. 4).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The newly presented rejection was necessitated by the amendments to the claims of February 22, 2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.


/OLIVIA C CHANG/Primary Examiner, Art Unit 3775